DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the Application No. 16/479,869 filled on 07/22/2019.
Claims 1-19 are presented for examination.

Claim Objections
Claims 6 and 8 are objected to because of the following informalities:
a)	Claim 6 cites “switch off the first supply current if the amount of variations counted is substantially equal to the determined amount of variations” is not a positive limitation and would not be given any patentable weight unless the phrase “if” to be re-written as “when”. 
b)	Claim 8 cites “determine a malfunction of the first driving module if the amount of variations in the first supply current differs more than a pre- determined amount from the amount of variations in the second supply current”, is not a positive limitation and would not be given any patentable weight unless the phrase “if” to be re-written as “when”.

Specification Objections
The disclosure is objected to because of the following informalities: 
. Appropriate correction is required.

Drawing/Specification Objections
The drawing is objected to because of the following informalities: 
a.	The unlabeled rectangular box(es) shown in the drawings 1-3 should be provided with descriptive text labels, such as, in Fig. 1, the reference number “200” to be labeled as “driver control unit 200”,  the reference number “152” to be labeled with “first driving unit”, the reference number “110” to be labeled with “vehicle control unit 110”, etc.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6, 8, 10-11 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 cites “switch off the first supply current if the amount of variations counted is substantially equal to the determined amount of variations”, which renders the indefinite because it is not clear whether the limitations after the phrase “if” are part of the claimed invention and what happened if the amount of variations counted is not substantially equal to the determined amount of variations. To overcome the rejection under 35 U.S.C. 112(b), the examiner suggests that “if” to be corrected as “when”.
Claim 8 cites “determine a malfunction of the first driving module if the amount of variations in the first supply current differs more than a pre- determined amount from the amount of variations in the second supply current”, which renders the indefinite because it is not clear whether the limitations after the phrase “if” are part of the claimed 
Claim 10 recites the limitation “the communication unit” on line 3. There is insufficient antecedent basis for this limitation in the claim. The phrase "communication unit is not recited in the previous lines of the claim, and it is also not clear whether the applicant is referring this phrase to “communication module”.  Claim 11 is also rejected by the virtue of their dependency on rejected claim.
Claims 16-17 cite “the first control unit” and “the driving unit”, which renders lack sufficient antecedent basis in the claim. There is no citation of “first control unit” in claim 15 and it is not clear whether the cited “drive unit” is referred to “first driving unit” as cited in claim 15.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The 
Claim 5 cites the phrase “pre-determined amount of time”, wherein the particulars are not being specifically described within the specification.  Therefore, claim do not satisfy the written description requirement. 
Claims 10 cites "communication unit", wherein the particulars are not being specifically described within the specification.  Therefore, claim do not satisfy the written description requirement. 
Claims 10 and 11 is also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, by virtue of their dependency on the rejected claims.

Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first driving unit” in claims 1, 15, 19; “communication module” in claims 1, 13; “current sensor module” in claims 1, 7, 19; “control module” in claims 1-6 and 10, have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with functional without reciting sufficient structure to achieve the function.  

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “communication module” in claims 1 and 13 are limitations that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to 
Claims 2-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of its dependency on the rejected claim. 

Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
 (b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
As described above from the 112(f) interpretation and 112 (b) rejection, the disclosure does not provide adequate structure for “communication module” to perform the claimed function in claims 1 and 13. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Therefore, the claims 1 and 13 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.
Claims 2-19 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because of its dependency on the rejected claim.

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. 

Claim Objections (having allowable subject matter)
The examiner believes that Claims 1-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and/or 35 U.S.C. 112 (a), and claims/drawing/specification objections, set forth in this Office action. 
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 1, Asano et al. (US 2014/0288760, this reference is from IDS filed on 10/18/2021) teaches a control unit (See Fig. 2, ECU) for controlling a first driving unit (See Fig. 2, Motor 18) arranged for adjustment of one or more first air guiding flaps of a motorised vehicle between a first outer position and a second outer position (See Para. [0019], [0024]-[0025], “an outer space in front of the vehicle 1 with an inner space (engine compartment 3) of the vehicle body 2 is formed in the front portion of the vehicle body 2 (the left end in FIG. 1), the control unit comprising:
a communication module for communicating with a vehicle control network for receiving first adjustment instructions for adjusting a first flap of the one or more first air guiding flaps (See Para. [0027], “The ECU 20 performs the opening and closing controls of the shutter mechanism 11 on the basis of the vehicle state quantity”, and Para. [0028], discloses “the communication of the various types of the vehicle state quantity via the in-vehicle network 21”, hence a communication module is implicitly disclosed);

a power supply module comprising an input power terminal for receiving power from a vehicle power network and a first output power terminal for supplying a first current to the first driving unit;
a current sensor module for sensing variations in a first supply current; and
a control module arranged to control the first supply current in accordance with the first adjustment instructions and sensed variations in the first supply current.
However, Sugiyama (US 2013/0268164, this reference is from IDS filed on 10/18/2021) teaches, a power supply module comprising an input power terminal for receiving power from a vehicle power network and a first output power terminal for supplying a first current to the first driving unit (See Abstract, Para. [0010], [0029], “The control device includes a drive circuit provided at a portion of a power supply passage between an in-vehicle power source and the motor”);
a current sensor module for sensing variations in a first supply current (See Para. [0035]-[0037], [0051], discloses “detecting power supply voltage variation”); and
Lim et al. (KR 2013/0016795) teaches in Para. [0007], “regulator connected to the battery for power supply and supplying the voltage by adjusting the voltage of the battery in a constant state is implemented in hardware therein”.
Park (KR 2016/0050792, this reference is from IDS filed on 10/26/2021 and the attached English translate NPL is used for claim mapping) teaches in Para. [0001], [0010]-[0011], discloses “a method for controlling an active air flap for a vehicle”, and in Para. [0006], discloses “The power supply unit 100 is a device for 
Golzer et al. (US 5,339,782) teaches “An arrangement for controlling the drive power of a motor vehicle” (See at least the Abstract).
Nevertheless, the closest prior arts as cited above fails to teach “a control module arranged to control the first supply current in accordance with the first adjustment instructions and sensed variations in the first supply current  and in combination with other limitations of the claim 1.
Claims 2-14 depends on claim 1. Therefore, claims 2-14 would be allowable by virtue of its dependency.

Regarding claim 15, Asano teaches a driving system (See Fig. 2, grill shutter device 10) for adjustment of the one or more first air guiding flaps of a motorised vehicle (See Para. [0021]-[0022], “controls the flow rate of the air through the opening and closing operations of the shutter mechanism 11”), comprising the control unit of claim 1 (See Fig. 2, ECU) and the first driving unit for adjusting the first flap (See Fig. 2, Para. [0025]-[0026], [0079], “an actuator portion 12 rotates each movable fin 14 with a motor 18, which serves as a drive source, to drive the shutter mechanism 11 to be opened and closed. The actuator portion 12 is controlled by an ECU 20, which serves as a control portion”). However, Claim 15 would be allowable if re-written with all the claimed limitations of 

Regarding Claim 18, Asano teaches a motorised vehicle comprising the driving system according to claim 15, wherein the first flap of the one or more air guiding flaps is actuable by the first driving unit (See Para. [0025], “an actuator portion 12 rotates each movable fin 14 with a motor 18, which serves as a drive source, to drive the shutter mechanism 11 to be opened and closed”). However, Claim 18 would be allowable if re-written with all the claimed limitations of claims 1 and 15. Claims 19 depends on claim 18 and would be allowable by virtue of its dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/B M M HANNAN/Primary Examiner, Art Unit 3664